Case 1:18-cv-10225-MLW Document 377-5 Filed 10/01/19 Page 1 of 4




             EXHIBIT E
         Case 1:18-cv-10225-MLW Document 377-5 Filed 10/01/19 Page 2 of 4
                                                                   Enforcemen/ and Remom/ Opera1io11s
                                                                   Boston Field Office

                                                                   U.S. Department of Homeland Securit)'
                                                                   I 000 District Avenu e
                                                                   Burlington, MA 0 1803


                                                                   U.S. Immigration
                                                                   and Customs
                                                                   Enforcement




                              Decision to Continue Detention

This letter is to inform you that your custody status has been reviewed and it has been
determined that you wi ll not be released from the custody of U.S. Immigration and Customs
Enforcement (ICE) at this time. This decision has been made based on a review of your file,
consideration of the information you submitted to ICE 's reviewing officials on September 12,
2019, and upon review of the factors for consideration set forth at 8 C.F.R. §§ 241.4(e), (f), and
(g).

As explained below, after such review, ICE has determined that you have not demonstrated that,
if released, you will not:

   •   Pose a danger to the community and to the safety of other persons.

ICE acknowledges the supporting documents you provided on September 12, 2019, and has
considered the letters of support from your spouse and friends. Although you have demonstrated
that you have ties to your community, this was we ighed agai nst yo ur criminal history and the
likelihood of removal should the stay be lifted.

ICE has made a determination that you pose a danger to the community and to the safety of
others based upon your April 10, 20 19, conviction in the Hillsborough District Court ofNew
Hampshire for acts prohibited by the Controlled Drug Act. This conviction stemmed from a
January 20 19 arrest for Sale/Manufacture of Controlled Drug (Heroin) and Possession of a
Controlled Drug (Heroin).

Additionally, you are not suitable for release because ICE would otherwise be able to effectuate
your removal from the United States if not for the current stay of removal issued by the U.S .
District Court of the District of Massachusetts. On A ugust 2, 2019, the Consulate of Honduras
issued ICE a travel document for your removal , which has since expired. The Consulate of
Honduras issued a second travel document for you on September 20, 20 19, which is currently
valid. Should the stay in your case be lifted, there are no other impediments to your removal and
ICE will be able to effectuate your removal thereafter. Therefore, pursuant to 8 C.F.R. §


                                                                   www .ice.gov
         Case 1:18-cv-10225-MLW Document 377-5 Filed 10/01/19 Page 3 of 4
Decision to Continue Detention

Page 2

241.4(g)(2)-(3) and 8 C.F.R. § 241.4(e), release is not warranted and the continuation of your
detention is appropriate.

Based on the above, you are to remain in ICE custody pending your removal from the United
States as ICE is unable to conclude that the factors set forth at 8 C.F.R. § 241.4(e) have been
satisfied. You are advised that you must demonstrate that you are making reasonable efforts to
comply with the order ofremoval and that you are cooperating with ICE ' s efforts to remove you
by taking whatever actions ICE requests to affect your removal. You are also advised that any
wi llful fai lure or refusal on your part to make timely application in good fa ith for travel or other
documents necessary for yo ur departure, or any conspiracy or actions to prevent yo ur removal or
obstruct the issuance of a travel document, may subject you to criminal prosecution under 8
U.S.C. Section 1253(a).

If you have not been released or removed from the United States by November 7, 20 19,
jurisdiction of the custody decision in your case will be transferred to the Headquarters Post
Order Review Unit (HQ POCRU), Potomac Center North, 500 12 th Street SW, Washington, DC
20536. HQ POCRU will thereafter conduct a custody review and will make a determination
regarding your custody.




                      ng Field Office Directoj7,
                                                                  ri1W1r
                                                                Oat     /
           Case 1:18-cv-10225-MLW Document 377-5 Filed 10/01/19 Page 4 of 4

Decision to Continue Detention

Page 3

                                         PROOF OF SERVICE

(1)      Personal Service (Officer to complete both (a) and (b) below.)

         (a)        ! ____________ - - - - - - - - - -
                              Name of ICE Officer                                          Title
certify that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ with a copy of
                                                Na me of detai nee
thi s document at _ _ _ _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ , at _ _ _ _ _ __
                                  Institution                              Date                T ime

         (b)        I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                      Na me of Offi cial
_ _ _ _ _ _ _ _ _ __ _ __ , a t - - - - - - - - - - - - - - - - - - - ~ on
               Ti tle                                       Instituti on
_ _ _ _ _ _ _ _ with a copy of this document.
           Date

                                                    OR

(2)      Service by certified mail, return receipt. (Attach copy of receipt)

                    I - - - - - - - - - - - - ~ _ _ _ _ _ _ _ _ _ _ _ _ _ , certify
                              Name of ICE Officer                                     T itle
that I served _______________ and the custodi an - - - - - - - - - ~
                           N ame of deta inee                                        Name of Officia l
with a copy of thi s document by certified mail at _____________ on _ _ __
                                                                    In sti tuti on                     Date




Detainee Signature:_ __ _ _ _ _ _ _ _ _ _ __                      Date: - - - - - - - - -




(X ) cc: Attorney of Record or Des ignated Representative
  X
(X ) cc: A-F ile
